Citation Nr: 0939648	
Decision Date: 10/19/09    Archive Date: 10/28/09

DOCKET NO.  07-36 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Togus, Maine


THE ISSUE

Entitlement to service connection for metastatic carcinoid 
cancer of the liver, kidney, intestines, lung and pancreas, 
to include as due to herbicide exposure.  


REPRESENTATION

Veteran represented by:	Maine Veterans' Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to July 
1971.  

This matter initially came to the Board of Veterans' Appeals 
(Board) from a May 2007 rating decision of the VA RO in 
Togus, Maine.  

During the course of his appeal, the Veteran testified at a 
videoconference hearing before the undersigned Veterans Law 
Judge in December 2008.  A transcript of that hearing is of 
record.  

This matter was most recently before the Board in January 
2009, when the claim was remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC for procedural and 
evidentiary development that included obtaining outstanding 
treatment records, and scheduling a VA examination.  The 
Board notes that the AMC complied with all requested 
development actions ordered in the Board's January 2009 
remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue addressed in this decision was 
obtained.  

2.  Metastatic carcinoid cancer of the liver, kidney, 
intestines, lung, and pancreas was not present in service or 
shown for many years thereafter; and metastatic carcinoid 
cancer of the liver, kidney, intestines, lung, and pancreas 
is not otherwise shown to be related to service.  


CONCLUSION OF LAW

Metastatic carcinoid cancer of the liver, kidney, intestines, 
lung, and pancreas was not incurred in or aggravated by 
service, nor may it be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (2000)

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2009).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The Board notes that 38 C.F.R. 3.159 was recently amended to 
eliminate the requirement that VA request that a claimant 
submit any evidence in his or her possession that might 
substantiate the claim.  38 C.F.R. § 3.159 (2009).  

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (Court) held that VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In this case, in letters dated in April 2007, February 2009 
and June 2009, the RO provided notice to the Veteran 
regarding what information and evidence is needed to 
substantiate the claim, as well as what information and 
evidence must be submitted by the Veteran and the types of 
evidence that will be obtained by VA.  Additionally, these 
notice letters informed the Veteran as to disability ratings 
and effective dates.  As noted above, the claim was last 
adjudicated via an SSOC in September 2009.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
Veteran's service treatment records, private treatment 
records, and a VA examination report.  Also of record and 
considered in connection with the appeal is the Veteran's 
hearing testimony, along with various written statements 
submitted by the Veteran and his representative.  

As discussed above, the Veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran was an active 
participant in the claims process, identifying pertinent 
medical evidence and submitting evidence.  Thus, he has been 
provided with a meaningful opportunity to participate in the 
claims process and has done so. Any error in the sequence of 
events or content of the notice is not shown to have any 
effect on the case or to cause injury to the Veteran.  
Therefore, any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).  


Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002).  Service connection may be 
granted for any disease diagnosed after service when all the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2009).  

To establish a service connection for an injury, a veteran is 
required to show (1) medical evidence of a current 
disability, (2) medical or lay evidence of in-service 
incurrence or aggravation of an injury, and (3) medical 
evidence of a nexus between the claimed in-service injury and 
the present disability.  Dalton v. Nicholson, 21 Vet. App. 
23, 36 (2007).  In cases where the veteran cannot establish 
some of these elements, a veteran can instead establish 
continuity of symptomatology.  38 C.F.R. § 3.303(b); Barr v. 
Nicholson, 21 Vet. App. 303, 307 (2007).  

To establish continuity of symptomatology, the a veteran is 
required to show "(1) that a condition was 'noted' during 
service, (2) evidence of postservice continuity of the same 
symptomatology, and (3) medical or lay evidence of a nexus 
between the present disability and the postservice 
symptomatology."  Barr, 21 Vet. App. at 307.  Lay evidence 
can be competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  

The record demonstrates that the Veteran served in the 
Republic of Vietnam during service.  A veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the Vietnam era during the period 
beginning on January 9, 1962 and ending on May 7, 1975, shall 
be presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116(f) (West 2002); 38 
C.F.R. § 3.307 (2009).  

Particular diseases are deemed associated with herbicide 
exposure, under VA law, and shall be service-connected if a 
veteran was exposed to a herbicide agent during active 
military, naval, or air service, if the requirements of 38 
U.S.C.A. § 1116 (West 2002); 38 C.F.R. § 3.307(a)(6)(iii) are 
met, and they become manifest to a degree of 10 percent or 
more, even though there is no record of such disease during 
service.  38 C.F.R. §§ 3.307(a)(6)(ii), 3.309(e).  

Even if a veteran is found not entitled to a regulatory 
presumption of service connection, the claim must still be 
reviewed to determine if service connection can be 
established on a direct basis.  See Combee v. Brown, 34 F.3d 
1039 (Fed Cir. 1994) (holding that the Veterans' Dioxin and 
Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 
2727-29 (1984), does not preclude a veteran from establishing 
service connection with proof of actual direct causation).  


Analysis

Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).  

The Veteran contends that he developed metastatic carcinoid 
cancer of the liver, kidney, intestines, lung, and pancreas 
as the result of being exposed to herbicides during service 
in the Republic of Vietnam.  

As noted, the record demonstrates that the Veteran served in 
Vietnam during his active duty service, and hence may qualify 
for the presumption delineated in 38 U.S.C.A. § 1116(a)(2) 
and 38 C.F.R. §§ 3.307 and 3.309(e), which indicates that 
certain diseases may be presumed to have resulted from 
exposure to certain herbicide agents such as Agent Orange.  

In particular, the Secretary of Veterans Affairs has 
determined that there is a presumptive positive association 
between exposure to herbicides and lung cancer, as provided 
for in 38 C.F.R. § 3.309(e).  

However, VA's General Counsel has held that presumptive 
service connection may not be established under 38 U.S.C.A. 
§ 1116 and 38 C.F.R. § 3.307(a) for a cancer listed in 38 
C.F.R. § 3.309(e) if it is shown by the evidence to be a 
metastasis of a cancer not associated with herbicide 
exposure.  VAOPGCPREC 18-97, 62 Fed. Reg. 37954 (1997).  

Significantly, the only medical evidence that identifies the 
origin of the Veteran's cancer is a July 2009 VA endocrine 
diseases examination report, which attributes the primary 
site of the cancer to the small bowel, which is not included 
in the list of presumptive diseases attributable to Agent 
Orange exposure.  

As such, the Board finds that the Veteran cannot avail 
himself of the presumptive provisions of 38 C.F.R. §§ 3.307 
and 3.309 in order to establish service connection for the 
metastatic carcinoid cancer of the liver, kidney, intestines, 
lung, and pancreas.  

Further, the Board finds that there is no other basis on 
which to grant service connection for metastatic carcinoid 
cancer of the liver, kidney, intestines, lung, and pancreas.  

Notably, a service treatment record, dated in December 1970 
reflects a single instance of treatment for a bleeding peptic 
ulcer.  However, service treatment records are otherwise 
negative for any complaint of or treatment for injury or 
illness to the liver, kidney, intestines, lung or pancreas.  

Moreover, a diagnosis of metastatic carcinoid cancer of the 
liver, kidney, intestines, lung, and pancreas was not 
indicated in treatment records until many years after the 
Veteran was discharged from service.  This is strong evidence 
against a finding of any continuity of symptomatology and 
against the claim for service connection.  See Maxson v. 
West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. 
Cir. 2000).  

The Board concedes that private treatment records show that 
the Veteran has a current diagnosis of metastatic carcinoid 
cancer of the liver, kidney, intestines, lung, and pancreas.  
However, there is no competent and persuasive evidence of a 
nexus between the Veteran's current condition and service.  

In fact, the July 2009 VA endocrine diseases examination 
reflects a determination that the Veteran's carcinoid cancer 
could not be related to exposure to Agent Orange without 
resorting to mere speculation.  An award of service 
connection may not be based on resort to speculation or 
remote possibility.  See 38 C.F.R. § 3.102 (2009); see also 
Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Obert v. 
Brown, 5 Vet. App. 30, 33 (1993); Bostain v. West, 11 Vet. 
App. 124, 127 (1998).   

Moreover, there is no medical opinion to support the claim.  
The Board notes that when the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required.  Grottveit v. Brown, 5 Vet. App. 91 
(1993), Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  

The Board acknowledges the Veteran's service to his country, 
and despite its sympathy for the deteriorating status of the 
Veteran's serious health condition, must base its decision on 
the evidence of record.  

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claim 
for entitlement to service connection for metastatic 
carcinoid cancer of the liver, kidney, intestines, lung, and 
pancreas, and the benefit-of-the-doubt rule is not for 
application.  See Gilbert, 1 Vet. App. at 55.  

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.  


ORDER

Service connection for metastatic carcinoid cancer of the 
liver, kidney, intestines, lung and pancreas to include as 
due to herbicide exposure is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


